 
Execution Version
 

 
$13,500,000
 
CREDIT AGREEMENT
 
among
 
IM BRANDS, LLC,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
and
 
MIDMARKET CAPITAL PARTNERS, LLC,
as Administrative Agent
 
Dated as of September 29, 2011
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
SECTION 1.
 
DEFINITIONS
1
1.1
 
Defined Terms
1
1.2
 
Other Definitional Provisions
18
       
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
18
2.1
 
Commitments
18
2.2
 
Procedure for Borrowing
18
2.3
 
Repayment of Loans
19
2.4
 
Repayment of Loans; Evidence of Debt
19
2.5
 
Fees, etc
20
2.6
 
Optional Prepayments
20
2.7
 
Mandatory Prepayments
21
2.8
 
Interest Rates and Payment Dates
22
2.9
 
Computation of Interest and Fees
23
2.10
 
Pro Rata Treatment and Payments
23
2.11
 
Requirements of Law
24
2.12
 
Taxes
25
2.13
 
Change of Lending Office
27
2.14
 
Replacement of Lenders under Certain Circumstances
27
       
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES
28
3.1
 
Corporate Existence; Compliance with Law
28
3.2
 
Corporate Power; Authorization; Enforceable Obligations
28
3.3
 
No Legal Bar
28
3.4
 
No Material Litigation
29
3.5
 
No Default
29
3.6
 
Ownership of Property; Liens
29
3.7
 
Intellectual Property
29
3.8
 
Taxes
29
3.9
 
Federal Regulations
30
3.10
 
Labor Matters
30
3.11
 
ERISA
30
3.12
 
Investment Company Act; Other Regulations
30
3.13
 
Subsidiaries
30
3.14
 
Use of Proceeds
31
3.15
 
Environmental Matters
31
3.16
 
Accuracy of Information, etc.
32
3.17
 
Security Documents
33
3.18
 
Solvency
33
3.19
 
Certain Documents
33
3.20
 
Insurance
33
3.21
 
Acquisition
33

 
 
 

--------------------------------------------------------------------------------

 


3.22
 
Anti-Terrorism
34
3.23
 
Capitalization
34
       
SECTION 4.
 
CONDITIONS PRECEDENT
34
4.1
 
Loan Documents
34
4.2
 
Acquisition
35
4.3
 
Excess Liquidity
35
4.4
 
Equity Issuance
35
4.5
 
Approvals
35
4.6
 
Related Agreements
35
4.7
 
Fees
35
4.8
 
Lien Searches
35
4.9
 
Closing Certificate
35
4.10
 
Legal Opinions
36
4.11
 
Pledged Stock; Stock Powers
36
4.12
 
Filings, Registrations and Recordings
36
4.13
 
Insurance
36
4.14
 
PATRIOT Act
36
4.15
 
Representations and Warranties
36
4.16
 
No Default
36
4.17
 
Subordination Agreement
36
4.18
 
Life Insurance
37
       
SECTION 5.
 
AFFIRMATIVE COVENANTS
37
5.1
 
Financial Statements
37
5.2
 
Certificates; Other Information
38
5.3
 
Payment of Obligations
39
5.4
 
Conduct of Business and Maintenance of Existence; Compliance
39
5.5
 
Maintenance of Property; Insurance
40
5.6
 
Inspection of Property; Books and Records; Discussions
40
5.7
 
Notices
40
5.8
 
Environmental Laws
41
5.9
 
Additional Collateral, etc.
41
5.10
 
Further Assurances
42
5.11
 
Assignment of New York Lease
43
       
SECTION 6.
 
NEGATIVE COVENANTS
43
6.1
 
Limitation on Indebtedness
43
6.2
 
Limitation on Liens
44
6.3
 
Limitation on Fundamental Changes
45
6.4
 
Limitation on Disposition of Property
45
6.5
 
Limitation on Restricted Payments
46
6.6
 
Limitation on Investments
47
6.7
 
Limitation on Optional Payments and Modifications of Debt Instruments, etc.
47
6.8
 
Limitation on Transactions with Affiliates
48
6.9
 
Limitation on Sales and Leasebacks
48
6.10
 
Limitation on Changes in Fiscal Periods
48

 
 
ii

--------------------------------------------------------------------------------

 


6.11
 
Limitation on Negative Pledge Clauses
48
6.12
 
Limitation on Restrictions on Subsidiary Distributions
48
6.13
 
Limitation on Lines of Business
48
6.14
 
Limitation on Amendments to Acquisition Documentation
49
6.15
 
Anti-Terrorism Laws
49
       
SECTION 7.
 
FINANCIAL COVENANTS
49
7.1
 
Minimum Liquidity
49
7.2
 
Capital Expenditures
50
7.3
 
Consolidated Fixed Charge Coverage Ratio
50
7.4
 
Consolidated Total Leverage Ratio
50
7.5
 
Minimum Consolidated EBITDA
50
       
SECTION 8.
 
EVENTS OF DEFAULT
51
       
SECTION 9.
 
THE ADMINISTRATIVE AGENT
53
9.1
 
Appointment
53
9.2
 
Delegation of Duties
54
9.3
 
Exculpatory Provisions
54
9.4
 
Reliance by Administrative Agent
54
9.5
 
Notice of Default
55
9.6
 
Non-Reliance on Administrative Agent and Other Lenders
55
9.7
 
Indemnification
55
9.8
 
Agent in Its Individual Capacity
56
9.9
 
Successor Administrative Agent
56
9.10
 
Authorization to Release Liens and Guarantees
56
9.11
 
Separate Action
57
9.12
 
Representative Capacity
57
       
SECTION 10.
 
MISCELLANEOUS
57
10.1
 
Amendments and Waivers
57
10.2
 
Notices
59
10.3
 
No Waiver; Cumulative Remedies
60
10.4
 
Survival of Representations and Warranties
60
10.5
 
Payment of Expenses
61
10.6
 
Successors and Assigns; Participations and Assignments
61
10.7
 
Adjustments; Set-off
64
10.8
 
Counterparts
65
10.9
 
Severability
65
10.10
 
Integration
65
10.11
 
GOVERNING LAW
65
10.12
 
Submission To Jurisdiction; Waivers
65
10.13
 
Acknowledgments
66
10.14
 
Confidentiality
66
10.15
 
Release of Collateral and Guarantee Obligations
67
10.16
 
Accounting Changes
67
10.17
 
WAIVERS OF JURY TRIAL
68

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
3.2
Consents, Authorizations, Filings and Notices
3.13
Subsidiaries
3.17(a) 
UCC Filing Jurisdictions
6.1(d)
Existing Indebtedness
6.2(f)
Existing Liens

 
EXHIBITS:
 
A
Form of Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption
E
Form of Note
F
Form of Borrowing Notice
G
Form of Warrant
H
Form of Rights Agreement

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of  September 29, 2011, among, IM BRANDS, LLC, a
Delaware limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), and MIDMARKET CAPITAL PARTNERS, LLC, as administrative agent
(in such capacity, the “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, XCel Brands, Inc. and the Borrower entered into that certain Asset
Purchase Agreement, dated as of May 19, 2011, as amended by First Amendment to
Asset Purchase Agreement dated July 28, 2011, the Second Amendment to Asset
Purchase dated as of September 15, 2011, Third Amendment to Asset Purchase
Agreement dated as of September 21, 2011 and Fourth Amendment to Asset Purchase
Agreement dated as of September 29, 2011 (the “Acquisition Agreement”), by and
among IM Ready-Made, LLC as seller (the “Seller”), Isaac Mizrahi, an individual,
Marisa Gardini, and individual, the Parent and the Borrower, pursuant to which
the Borrower is acquiring (the “Acquisition”) certain assets of the Seller
including its trademarks, copyrights, license agreements, and certain other
intellectual property and the Parent is acquiring certain fixed assets of,
assuming certain liabilities of, and intends to employ certain employees of the
Seller as provided for in the Acquisition Agreement ;
 
WHEREAS, the Borrower has requested that the Lenders make available a senior
secured term loan facility in the aggregate amount of $13,500,000 (the
“Facility”), the proceeds of which will be used to finance the Acquisition,  pay
related fees and expenses, and for general working capital purposes; and
 
WHEREAS, the Lenders are willing to make the Facility available upon and subject
to the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
 
SECTION 1.     DEFINITIONS
 
1.1      Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Acquisition”:  as defined in the recitals to this Agreement.
 
“Acquisition Agreement”:  as defined in the recitals to this Agreement.
 
“Acquisition Documentation”:  collectively, the Acquisition Agreement and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented or otherwise modified from time to time.
 
“Administrative Agent”:  as defined in the preamble hereto.

 
 

--------------------------------------------------------------------------------

 
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the aggregate then unpaid principal amount of
such Lender’s Term Loan.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
 
“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Annex”:  as defined in Section 3.22.
 
“Applicable Premium”:  as defined in Section 2.6.
 
“Asset Sale”:  any (a) Disposition of Collateral (or Property required to become
Collateral) or series of related Dispositions of Collateral (or Property
required to become Collateral) and (b) any issuance or sale of any Capital Stock
of any Subsidiary of the Borrower.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignor”:  as defined in Section 10.6(c).
 
“Benefited Lender”:  as defined in Section 10.7.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Term Loans hereunder.
 
“Borrowing Notice”:  with respect to the request for borrowing of the Term
Loans, a notice from the Borrower, substantially in the form of, and containing
the information prescribed by, Exhibit F, delivered to the Administrative Agent.
 
“Business Day”:  for all, a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets (other than
Intellectual Property and Capital Stock) or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person.
 
“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and having a long-term unsecured credit
rating of at least “A” by Standard & Poor’s Rating Services (“S&P”) or A by
Moody’s Investors Service, Inc. (“Moody’s”) or another nationally recognized
rating agency; (c) commercial paper of an issuer rated at least “A-2” by S&P or
“P-2” by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least “A” by S&P or “A” by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition and having a rating of at least “AA” from S&P or “Aa” from Moody’s or
another nationally recognized rating agency.

 
3

--------------------------------------------------------------------------------

 
 
“Casualty Event”:  Any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of Borrower or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any Real Property of any person or any part thereof, in or
by condemnation or other eminent domain proceeding pursuant to any Requirement
of Law, or by reason of the requisition of the use or occupancy of all or any
part of any Real Property of any person or any part thereof for any period in
excess of 90 days by any Governmental Authority, civil or military, or any
settlement in lieu thereof.
 
“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
Mizrahi (so long as the Voting Agreement or a similar agreement reasonably
acceptable to the Administrative Agent is and remains in full force and effect)
or employees of the Parent who are shareholder of the Parent on the Closing Date
or the Borrower shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding common stock of, and more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding common
stock of, the Parent; (b) the board of directors of the Parent shall cease to
consist of a majority of Continuing Directors or (c) the Parent shall cease to
own, directly or indirectly, 100% of the outstanding common stock of the
Borrower or any Subsidiary of the Borrower.
 
“Closing Date”:  the date on which the conditions precedent set forth in
Section 4 shall have been satisfied or waived by the Administrative Agent in its
sole discretion.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to the Lender, the obligation of such Lender to make its
Aggregate Exposure Percentage of the Term Loans to the Borrower on the Closing
Date pursuant to this Agreement.  The initial Commitment of each Lender is as
set forth on Schedule I hereto.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
 
“Consolidated Capital Expenditures”:  for any period, for the Consolidated Group
on a consolidated basis, all Capital Expenditures, as determined in accordance
with GAAP.

 
4

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA”:  for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to (a) Consolidated
Net Income for such period, minus, (b) to the extent included in calculating
Consolidated Net Income, the sum of, without duplication, (i) interest income
(whether cash or non-cash) for such period, (ii) income tax credits for such
period, (iii) gain from extraordinary or non-recurring items for such period
(including, without limitation, non-cash items related to purchase accounting)
and (iv) deferred compensation payments (regardless of when accrued), plus (c)
the following to the extent deducted in calculating such Consolidated Net
Income, (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period and the amount of Permitted Tax Distributions deducted in
calculating Consolidated Net Income, (iii) the amount of depreciation and
amortization expense for such period, (iv) the transaction fees, costs and
expenses incurred in connection with the Acquisition in such period (including
without limitation, fees associated with the negotiation and execution of this
Agreement and the other Loan Documents) in an aggregate amount not to exceed
$3,000,000, (v) all other extraordinary or non-recurring non-cash charges
(including, without limitation, non-cash items related to purchase accounting),
(vi) deferred management salaries (accrued but not paid) and (vii) non-cash
stock or equity compensation in such period.  To the extent that Permitted
Expense Distributions for any period are made to the Parent in respect of
expenses of the type referred to in clauses (iii), (iv), (v), (vi) or (vii)
above, the portion of such Permitted Expense Distribution made in respect of
such expenses shall be included for purposes of the determination of
Consolidated EBITDA as if such expenses had been incurred by the Consolidated
Group.
 
“Consolidated Fixed Charges” means, for any period for the Consolidated Group on
a consolidated basis, an amount equal to the sum of (a) the cash portion of
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) taxes paid in cash for such period
and the maximum amount of Permitted Tax Distributions for such period (whether
or not such distributions are made), all as determined in accordance with GAAP.
 
“Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the four fiscal quarters
most recently completed prior to such date less Capital Expenditures in such
period paid in cash to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Funded Debt”:  at any date, the aggregate principal amount,
without duplication, of all Funded Debt of the Consolidated Group at such date
determined on a consolidated basis.
 
“Consolidated Group” means the Borrower and its Subsidiaries.
 
“Consolidated Interest Charges” means, for any period, the interest expense of
the Consolidated Group for such period with respect to all outstanding
Indebtedness of the Consolidated Group (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP and excluding imputed interest expense in connection with the
Borrower’s obligations (a) to Earthbound under the Services Agreement (b) under
the note made by the Borrower to the order of the Seller and delivered in
partial consideration of the purchase price payable by the Borrower in
connection with the Acquisition and (c) relating to the QVC Earn-Out Amount (as
defined in the Acquisition Agreement)), determined on a consolidated basis in
accordance with GAAP.

 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for such period as
determined in accordance with GAAP minus the maximum amount of Permitted Expense
Distributions and the maximum amount of Permitted Tax Distributions, in each
case, for such period and whether or not such distributions are made, but
excluding for all purposes (a) minority-owned Subsidiaries (except to the extent
of net income distributed or representing a management fee or other similar
fee), (b) the net income of any Subsidiary to the extent that the declaration of
dividends or similar distributions of such income is not permitted by the
organizational documents of such Subsidiary or by operation of law, (c)
unrealized gains or losses due solely to fluctuations in currency values, (d)
earnings (or losses) resulting from my revaluation or write-up or write-down of
assets and (d) unrealized gains or losses under Hedge Agreements.
 
“Consolidated Scheduled Funded Debt Payments” means, for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Debt scheduled to be paid during such
period.  For purposes of this definition, payments of principal scheduled to be
paid (a) shall be determined after giving effect to any reduction of such
scheduled payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period and (b) shall not include any
mandatory prepayments required pursuant to Section 2.7.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA
for the four fiscal quarters most recently completed prior to such date.
 
“Continuing Directors”:  the directors of the Parent on the Closing Date, after
giving effect to the Acquisition and the other transactions contemplated hereby,
and each other director of the Parent, if, in each case, such other director’s
nomination for election to the board of directors of the Parent is recommended
or appointed by at least 66⅔% of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Conversion Date”:  the date on which the Borrower has delivered financial
statements complying with Section 5.1(a) reflecting either the financial
condition of the Borrower (after giving effect to the Acquisition) or the
licensing business acquired from the Seller pursuant to the Acquisition
Agreement (prior to giving effect to the Acquisition) or any combination thereof
for three (3) consecutive, complete fiscal years ending not earlier than
December 31, 2008.

 
6

--------------------------------------------------------------------------------

 
 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Directly Owned Foreign Subsidiary”:  a Foreign Subsidiary that is directly
owned by the Borrower.
 
“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Earn-Out Consideration”: collectively, the Earn-Out Shares and the QVC Earn-Out
Amount, as such terms are defined in the Acquisition Documentation.
 
“Earthbound”:  Earthbound, LLC, a Delaware limited liability company.
 
“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
 
“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice by the Administrative Agent, the lapse of
time, or both, has been satisfied.

 
7

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow”:  with respect to the Consolidated Group on a consolidated
basis, for any period (without duplication):  (a) Consolidated Net Income; (b) 
plus decreases or minus increases (as the case may be) in Net Working Capital,
(c) plus non-cash losses or minus non-cash gains  (as the case may be) realized
upon any Disposition of assets (other than any Dispositions in the ordinary
course of business); (d) plus non-cash depreciation, non-cash amortization and
other non-cash charges included in arriving at Consolidated Net Income, and
(e) minus, without duplication, the sum of (i) Consolidated Capital Expenditures
(to the extent not financed with Funded Indebtedness or reinvestments of Net
Cash Proceeds), (ii) to the extent not taken into account in the calculation of
Consolidated Net Income, (v) the amount of all non-cash credits (including
taxes), (w) the transaction fees, costs and expenses incurred by the any Loan
Party and paid in the respective period in connection with the Acquisition
(including without limitation, fees associated with the negotiation and
execution of this Agreement) in an aggregate amount not to exceed $3,000,000,
(x) the principal amortization during such period with respect to Capital Lease
Obligations, and (y) all regularly scheduled principal payments and any
voluntary or mandatory principal prepayments of the Loans (other than from
Excess Cash Flow) and any other Funded Indebtedness, in each case in such
period.
 
“Excess Cash Flow Application Date”:  as defined in Section 2.7(c).
 
“Excess Liquidity”:  the aggregate balance of cash and Cash Equivalents of the
Borrower and its Subsidiaries and, for so long as the Parent has no Subsidiaries
other than the Borrower and Subsidiaries of the Borrower, the Parent, in each
case, not subject to any Lien or encumbrance, other than in favor of the
Administrative Agent and non-consensual Permitted Liens.
 
“Excess Unpaid Interest”:  as defined in Section 2.8(a).
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary (other than a Foreign
Electing Subsidiary) in respect of which either (a) the pledge of all of the
Capital Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower.
 
“Excluded Taxes”:  (i) net income taxes and franchise taxes (imposed in lieu of
net income taxes) or similar taxes imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent’s
or such Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (ii) any branch profit taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Lender is located
(other than arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received payments
under , or enforced, this Agreement or any other Loan Document), (iii) taxes
that are directly attributable to the failure (other than as a result of a
change in any Requirement of Law) by the Administrative Agent or any Lender to
deliver the documentation required to be delivered pursuant to Section 2.12(d),
(iv) taxes that are attributable to taxes imposed under FATCA (or any amended or
successor version of FATCA that is substantively comparable and not materially
more onerous to comply with) and (v) all interest, fines, additions to tax or
penalties applicable to any of the foregoing.
 
“Facility”:  as defined in the recitals to this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Fee Letter”: that certain Fee Letter, dated  September 29, 2011, by and between
the Administrative Agent and the Borrower.
 
“Foreign Electing Subsidiary”:  any Foreign Subsidiary which is a direct
Subsidiary of a Guarantor or another Foreign Electing Subsidiary and which is a
disregarded as an entity separate from such person for U.S. federal income tax
purposes.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”:  with respect to any Person, all Indebtedness of such Person
other than (A) Indebtedness under Hedge Agreement to the extent permitted by
Section 6.1, (B) Indebtedness which is subordinate to the prior payment of the
Obligations pursuant to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent, (C) any liability
representing a contractual contingency (which is capitalized in accordance with
Statement of Financial Accounting Standards No. 141(R)) incurred in connection
with the Acquisition until such time as such liability has been incurred and the
amount of such liability can be reasonably estimated (in each case, as
determined in accordance with Statement of Financial Accounting Standards No. 5)
and (D) Indebtedness to Earthbound under the Services Agreement.
 
“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 
9

--------------------------------------------------------------------------------

 
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Guarantor”:  the Parent and each Subsidiary of the Borrower that is a party to
the Guarantee and Collateral Agreement or that becomes a guarantor of the
Obligations pursuant to Section 5.9(c).
 
“Hedge Agreements”:  all interest rate or currency forwards, options, swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
 
 
10

--------------------------------------------------------------------------------

 
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all obligations for any Earn-Out Consideration that the amount
of which can be reasonably estimated as determined in accordance with Statement
of Financial Accounting Standards No. 5 (other than those obligations that are
satisfied solely with Capital Stock of the Parent), (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above, (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (k) all obligations of such Person in
respect of Hedge Agreements.  The Indebtedness of any Person shall include,
without duplication, the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, software, databases, patents, patent
licenses, trademarks, trademark licenses, trademark applications, service marks,
service mark licenses, service mark applications, trade names, brand names,
domain names, mask works, mask work licenses, technology and related
improvements, know-how and processes, trade secrets, all registrations and
applications related to any of the above, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Investment”:  as defined in Section 6.6.
 
“Lenders”:  as defined in the preamble hereto.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Liz Agreement”:  the Design Services Agreement dated October 7, 2009 as amended
by that certain Amended and Restated Design Services Agreement dated as of
September [__], 2011, by and among Liz Claiborne, Inc., Mizrahi and Seller.
 
 
11

--------------------------------------------------------------------------------

 
 
“Loan Documents”:  this Agreement, the Security Documents, the Fee Letter, any
Notes, the Warrants and the Rights Agreements and all other documents,
agreements, instruments, documents, schedules and certificates executed and
delivered by any Loan Party.
 
“Loan Maturity Date”:  September 29, 2016.
 
“Loan Parties”:  the Borrower and each Guarantor that is a party to a Loan
Document.
 
“Material Adverse Effect”:  a material adverse effect on (a) the Acquisition (to
the extent not previously completed) or the Acquired Assets (taken as a whole),
(b) the business, assets, property, operations, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
 
“Material Agreement”:  each of the Liz Agreement and the QVC Agreement.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.
 
“MidMarket Entity”:  any of MidMarket Capital Partners, LLC or any of its
Affiliates.
 
“Minimum Interest Payment”:  as defined in Section 2.8(a).
 
“Mizrahi”:  Isaac Mizrahi, an individual resident of the State of New York as of
the Closing Date.
 
“Mortgages”:  each of the mortgages and deeds of trust, if any, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale (other than any Lien pursuant
to a Security Document) and other customary fees and expenses actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements with respect to such Asset Sale),
(b) in connection with any issuance or sale of Capital Stock, debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith and (c) with respect
to any Casualty Event, the cash insurance proceeds, condemnation or other
compensation received in respect thereof, net of all reasonable costs and
expenses incurred in connection with the collection of such proceeds, awards or
other compensation in respect of such Casualty Event.

 
12

--------------------------------------------------------------------------------

 
 
“Net Working Capital”:  as of any date of determination, (a) the current assets
of the Consolidated Group, minus (b) the current liabilities of the Consolidated
Group, in each case, as shown in the financial statements most recently
delivered pursuant to Section 5.1; provided, however, that the portion of any
current liability of the Parent in respect of which the Borrower would be
permitted to make a Permitted Expense Distribution shall constitute current
liabilities of the Borrower for purposes of the calculation of Net Working
Capital.
 
“New York Lease”:  the Agreement of Lease dated August 30, 2005 between Adler
Holding III, LLC and Seller, as supplemented by Rider to Lease dated August 30,
2005 between Adler Holding III, LLC and Seller, as assigned to Parent pursuant
to that certain Assignment and Assumption, Landlord Consent dated as of
September 29, 2011.
 
“Non-Excluded Taxes”:  as defined in Section 2.12(a).
 
“Non-U.S. Lender”:  as defined in Section 2.12(d).
 
“Note”:  as defined in Section 2.4(e).
 
“Obligations”:  the unpaid principal of and Applicable Premium, if any, and
interest on (including, without limitation, interest accruing after the maturity
of the Term Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Term Loans and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“Organizational Documents”:  as to any Person, the certificate of incorporation
and bylaws, certificate of formation and operating agreement or partnership
agreement or other organizational or governing documents of such Person.

 
13

--------------------------------------------------------------------------------

 
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent”:  XCel Brands, Inc., a Delaware corporation, the surviving entity of
(i) the merger of XCel Brands, Inc. with NetFabric Acquisition Corp., a
wholly-owned subsidiary of NetFabric Holdings, Inc. and (ii) the subsequent
short form merger of XCel Brands, Inc. with and into NetFabric Holdings, Inc.
pursuant to which the name of NetFabric Holdings, Inc. shall be changed to XCel
Brands, Inc.
 
“Participant”:  as defined in Section 10.6(b).
 
“Patriot Act”:  as defined in Section 3.22.
 
“Payment Date”:  the fifth Business Day of each January, April, July and October
to occur while the Term Loans are outstanding, the Loan Maturity Date and the
date of any repayment or prepayment made in respect thereof.
 
“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Perfection Certificate”:  each Article 9 Certificate dated as of the Closing
Date executed by the Borrower (reflecting the assets of the Borrower after
giving effect to the Acquisition) and each other Loan Party, and each supplement
thereto delivered pursuant to Section 5.2(b).
 
“Permitted Acquisition”: any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person by Parent
or any of its Subsidiaries (other than Borrower or any of its Subsidiaries); (b)
acquisition of all of the Equity Interests of any Person not then owned by the
Parent or any of its Subsidiary (other than the Borrower or any of its
Subsidiaries), and otherwise causing such Person to become a Subsidiary of the
Parent or any of its Subsidiary (other than the Borrower or any of its
Subsidiaries); or (c) merger or consolidation or any other combination with any
Person with or into the Parent or any of its Subsidiaries (other than Borrower
or any of its Subsidiaries), if each of the following conditions is met: (i) no
Default then exists or would result therefrom, (ii) after giving effect to such
transaction on a pro forma basis, the Borrower shall be in compliance with all
covenants set forth in Section 7 (assuming, for purposes of Section 7, that such
transaction had occurred on the first day of the applicable period for which
each such covenant is calculated), (iii) the Person or business to be acquired
shall be, or shall be engaged in, a business of the type that the Borrower and
the Subsidiaries are permitted to be engaged in under Section 6.13, (iv) the
Board of Directors (or similar governing body) of the seller party to the
related acquisition agreement shall not have indicated its opposition to the
consummation of such acquisition and (v) Borrower or Parent shall have provided
not less than 30 days prior notice of such Permitted Acquisition and shall have
provided to the Administrative Agent such documents and agreements (including
historic and pro-forma financial statements reflecting the acquisition and the
acquisition agreement) as the Administrative Agent shall reasonably request.

 
14

--------------------------------------------------------------------------------

 
 
“Permitted Expense Distribution” means, for any applicable period, the
Restricted Payments permitted to be made pursuant to Section 6.5(b).
 
“Permitted Subordinated Indebtedness”: as defined in Section 6.1(f).
 
“Permitted Tax Distribution” means, for any applicable period, the Restricted
Payments permitted to be made pursuant to Section 6.5(c).
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Private Placement Memorandum”:  that certain confidential private offering
memorandum dated September 20, 2011 with respect to the issuance by the Parent
of units consisting of 100,000 Shares of common stock and a Series A Warrant to
purchase 50,000 shares of common stock, as amended, supplemented or otherwise
modified from time to time.
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“QVC Agreement”:  that certain Second Amended and Restated Agreement dated as of
August 12, 2011 by and between QVC, Inc., a Delaware corporation, the Borrower,
Mizrahi and the Seller, as amended, supplemented or otherwise modified from time
to time.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any Property
of the Borrower or any of its Subsidiaries if such Property is Collateral.
 
“Register”:  as defined in Section 10.6(d).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.7(b) as a result of the delivery of a Reinvestment Notice.

 
15

--------------------------------------------------------------------------------

 
 
“Reinvestment Event”:  any Asset Sale or Casualty Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower or a Guarantor intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Casualty Event to acquire
assets useful in its business and that the Borrower or such Guarantor reasonably
expects to acquire such assets within 180 days from receipt of such Net Cash
Proceeds.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
business of the Borrower or of any Subsidiary.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 180 days after such Reinvestment Event and
(b) the date on which the Borrower or any Subsidiary shall have determined not
to, or shall have otherwise ceased to, acquire assets useful in the business of
the Borrower or of any Subsidiary with all or any portion of the relevant
Reinvestment Deferred Amount.
 
“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, Lenders holding at such time more than 50% of
the Aggregate Exposure Percentage of all Lenders.
 
“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer or general counsel of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Borrower.
 
“Restricted Payments”:  as defined in Section 6.5.
 
“Rights Agreement”:  the Rights Agreements to be executed and delivered by the
Parent to the Administrative Agent or the Lenders ( in each case, to the extent
such party received a Warrant), substantially in the form of Exhibit H, as the
same may be amended, supplemented or otherwise modified from time to time.

 
16

--------------------------------------------------------------------------------

 
 
“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
 
“Seller”:  as defined in the recitals to this Agreement.
 
“Services Agreement”:  the Release and Transition Services Agreement dated as of
August 16, 2011 among Earthbound, the Seller and the loan, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) ”debt” means liability on a “claim”, and (ii) ”claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.
 
“Term Loans”:  as defined in Section 2.1.

 
17

--------------------------------------------------------------------------------

 
 
“Transferee”:  as defined in Section 10.14.
 
“United States” and “U.S.”:  the United States of America.
 
“Voting Agreement”: the Voting Agreement dated as of September 29, 2011 among
the Parent and the Seller.
 
“Warrants”:  the Warrants to be executed and delivered by the Parent to the
Administrative Agent or, at the direction of the Administrative Agent, one or
more Lenders, substantially in the form of Exhibit G, as the same may be
amended, supplemented or otherwise modified from time to time.
 
1.2      Other Definitional Provisions.  (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.       AMOUNT AND TERMS OF COMMITMENTS
 
2.1      Commitments.  Subject to the terms and conditions hereof, the Lenders
severally agree to make loans (each, a “Term Loan”) to the Borrower on the
Closing Date in an amount for each Lender not to exceed the amount of the
Commitment of such Lender.
 
2.2      Procedure for Borrowing.  The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to noon., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Lenders make the Term
Loans on the Closing Date.  Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Lender thereof.  Not later than
11:00 A.M., New York City time, on the Closing Date each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan to be made by such
Lender.  Not later than Noon, New York City time, on the Closing Date the
Administrative Agent shall make available to the Borrower the aggregate of the
amounts made available to the Administrative Agent by the Lenders, in like funds
as received by the Administrative Agent.

 
18

--------------------------------------------------------------------------------

 
 
2.3      Repayment of Loans.  The Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders on the following Payment Dates the amount
equal to the percentage listed opposite such Payment Date of the aggregate
outstanding principal amount of the Term Loans on the Closing Date plus any
increase in such principal amount resulting from the capitalization of interest
pursuant to Section 2.8 on or prior to such Payment Date, and adjusted for any
prepayments in the manner specified in Section 2.10(b):
 
Payment Date
 
Percentage
 
January 5, 2013
    2.50 %
April 5, 2013
    2.50 %
July 5, 2013
    2.50 %
October 5, 2013
    2.50 %
January 5, 2014
    3.75 %
April 5, 2014
    3.75 %
July 5, 2014
    3.75 %
October 5, 2014
    3.75 %
January 5, 2015
    6.25 %
April 5, 2015
    6.25 %
July 5, 2015
    6.25 %
October 5, 2015
    6.25 %
January 5, 2016
    12.50 %
April 5, 2016
    12.50 %
July 5, 2016
    12.50 %
Loan Maturity Date
    12.50 %

 
; provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Loan Maturity Date and shall be in an amount equal
to the aggregate principal amount of the Term Loans outstanding on such date.
 
2.4      Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the outstanding principal amount of the Term Loan of such
Lender on the Loan Maturity Date (or on such earlier date on which the Term
Loans become due and payable pursuant to Section 7).  The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Term Loans
from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.8.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from the Term Loan of such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

 
19

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Term Loan made
hereunder and any Note evidencing such Term Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loan
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
 
(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing the Term Loan of such
Lender, substantially in the form of Exhibit E (a “Note”), with appropriate
insertions as to date and principal amount.
 
2.5      Fees, etc.  The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates from time to time agreed to in writing by
the Borrower and the Administrative Agent, including as set forth in the Fee
Letter.
 
2.6      Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Term Loans, in whole or in part, upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, one Business Day prior thereto, which notice shall specify the date and
amount of such prepayment;  provided that the Borrower concurrently pays all
accrued and unpaid interest on the Term Loans prepaid and an amount equal to a
percentage of the principal amount to be prepaid pursuant to this Section 2.6
(the “Applicable Premium”), such percentage to be that set forth in the table
below opposite the period in which the date fixed for such prepayment occurs:
 
Period
 
Applicable Premium
 
Closing Date through September 27, 2012
    3 %
September 29, 2012 through September 28, 2013
    2 %
September 29, 2013 through September 28, 2014
    1 %
September 29, 2014 and thereafter
    0 %

 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid.  Partial prepayments of the Term
Loans shall be in a minimum principal amount of $500,000 and in an integral
multiple of $100,000 in excess thereof, or such lesser principal amount thereof
as shall then be outstanding.  Notwithstanding the foregoing, without limiting
Borrower’s obligations under Section 2.7(c), (a) the Applicable Premium shall
not be payable with respect to any prepayment required to be made pursuant to
Section 2.7(c) and (b) on the Excess Cash Flow Application Date, the Borrower
may prepay an additional amount of the Term Loan up to a amount equal to the
amount required to be prepaid pursuant to Section 2.7(c) without payment of the
Applicable Premium on such additional amount prepaid; provided, however that
both before and after giving effect to such prepayment and the prepayment
required by Section 2.7(c), no Default or Event of Default pursuant to Sections
7.1, 7.2, 7.3, 7.4 or 7.5 has occurred and is continuing.
 
 
20

--------------------------------------------------------------------------------

 
 
2.7      Mandatory Prepayments.  (a)  Unless the Required Lenders shall
otherwise agree, if any Indebtedness shall be incurred by the Borrower or any of
its Subsidiaries (excluding any Indebtedness permitted to be incurred under
Section 6.1), then on the date of such incurrence, the Term Loans shall be
prepaid, by an amount equal to the amount of the Net Cash Proceeds of such
incurrence.  The provisions of this Section 2.7(a) do not constitute a consent
to the incurrence of any Indebtedness by the Borrower or any of its
Subsidiaries.
 
(b)           Unless the Required Lenders shall otherwise agree, if on any date
the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Casualty Event, then, unless a Reinvestment Notice shall be
delivered in respect thereof on or prior to the date of such Asset Sale, on the
date of receipt by the Borrower or such Subsidiary of such Net Cash Proceeds,
the Term Loans shall be prepaid, by an amount equal to the amount of such Net
Cash Proceeds; provided, however, that no such prepayment shall be required
under this Section 2.7(b) if (i) such Asset Sale is permitted by Section 6.4(a),
(b), (c), (d), (e), (f) or(i), (ii) such Asset Sale (or series of related Asset
Sales) (other than any  Asset Sale referred to in clause (b) of the definition
of Asset Sale) result in no more than $100,000 in Net Cash Proceeds and all
Asset Sales during such fiscal year result in no more than $250,000 in Net Cash
Proceeds; provided, further that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date the Term Loans shall be prepaid, by an amount equal
to the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event.  The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 6.4.
 
(c)           Unless the Required Lenders shall otherwise agree, if, for any
fiscal year of the Borrower commencing with the fiscal year ending on December
31, 2012, there shall be Excess Cash Flow, then, on the relevant Excess Cash
Flow Application Date, the Term Loans shall be prepaid by an amount equal to the
lesser of (i) 50% of such Excess Cash Flow and (ii) the positive result, if any,
of the balance of the Excess Liquidity as of such Excess Cash Flow Application
Date minus the greater of (x) the Excess Liquidity required to be maintained by
Borrower at such time and (y) $3,000,000 (it being agreed that if such result is
less than or equal to zero, the amount determined in this clause (ii) shall be
zero).  Each such prepayment shall be made on a date (an “Excess Cash Flow
Application Date”) no later than three (3) Business Days after the date on which
the financial statements of the Parent referred to in Section 5.1(a), for the
fiscal year with respect to which such prepayment is made are delivered to the
Administrative Agent.
 
(d)           Unless the Required Lenders shall otherwise agree, if on any date
the Parent or the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from the issuance of any Capital Stock, then, on the date of receipt by
the Borrower or such Subsidiary of such Net Cash Proceeds, the Term Loans shall
be prepaid, by an amount equal to the amount of such Net Cash Proceeds;
provided, however, that no such prepayment shall be required (i) with respect to
Net Cash Proceeds in an aggregate amount not to exceed $1,000,000 for any sale
of Capital Stock by Parent as long as such Net Cash Proceeds are contributed to
Borrower for general corporate and working capital purposes and (ii) to the
extent such Net Cash Proceeds are used to pay all or a portion of the purchase
price for a Permitted Acquisition or all or a portion of the transaction fees,
costs and expenses incurred in connection with such Permitted Acquisition.

 
21

--------------------------------------------------------------------------------

 
 
(e)           Unless the Required Lenders shall otherwise agree, if on any date
there is a payment of the benefits of the life insurance policy described in
Section 4.18, then, on the date of receipt of such proceeds, the Borrower shall
cause to be paid to the Administrative Agent an amount of such proceeds equal to
the lesser of (i) the outstanding principal amount of the Term Loans plus any
accrued and unpaid interest thereon that has not been capitalized and all other
Obligations payable to the Administrative Agent and the Lenders and (ii) the
amount of such proceeds received by the Borrower.
 
2.8      Interest Rates and Payment Dates.  (a) The Term Loans shall bear
interest at a rate per annum equal to (i) from the Closing Date until the
Conversion Date, 16% per annum; provided, however that the Borrower shall only
be required to pay in cash interest at a rate of 12% per annum (the “Minimum
Interest Payment”), and any interest that has accrued on the Term Loans in
excess of the Minimum Interest Payment that is not paid by the Borrower (the
“Excess Unpaid Interest”) shall be capitalized and added to the then unpaid
principal amount of the Term Loans on each applicable Payment Date, and (ii)
from and after the Conversion Date, 8.5% per annum, payable in cash.  If the
Borrower elects to pay any accrued interest in excess of the Minimum Interest
Payment on any Payment Date, the Borrower shall provide notice to the
Administrative Agent specifying the additional accrued interest to be paid on
such Payment Date not less than thirty (30) days prior to such Payment Date;
provided, however, that upon delivery of such notice, the Borrower shall be
obligated to pay such accrued interest in cash on such Payment Date.
 
(b)           (i) If all or a portion of the principal amount of the Term Loans,
any interest payable thereon (other than any Excess Unpaid Interest) or any fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), the entire outstanding amount of
the Term Loans (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% (the “Default Rate”), in each case, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).
 
(c)           Interest accrued for each fiscal quarter shall be payable in
arrears on the Payment Date immediately following the end of such fiscal
quarter, provided that (i) interest payable on October 5, 2011 shall be the
interest that accrued from the Closing Date until September 30, 2011 and (ii)
interest accruing pursuant to paragraph (b) of this Section shall be payable
from time to time on demand.
 
(d)           Any Obligation which is not paid when due shall accrue interest at
the Default Rate from the date due until such amount is paid in full (after as
well as before judgment).

 
22

--------------------------------------------------------------------------------

 
 
2.9      Computation of Interest and Fees.  Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.
 
2.10           Pro Rata Treatment and Payments.  (a) Each borrowing by the
Borrower from the Lenders hereunder shall be made pro rata according to the
respective Aggregate Exposure Percentages of the Lenders.  Each payment of
interest in respect of the Term Loans and each payment in respect of fees
payable hereunder shall be applied to the amounts of such obligations owing to
the Lenders pro rata according to the respective amounts then due and owing to
the Lenders.
 
(b)           Each payment on account of principal of the Term Loans shall be
allocated among the Lenders pro rata based on the principal amount of the Term
Loans held by the Lenders.  Each optional and mandatory prepayment shall be
applied to the quarterly installments of the Term Loans set forth in Section 2.3
(as such quarterly installments may be adjusted by the application of optional
and mandatory prepayments pursuant to this Section) in inverse order of
maturity.  Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed in whole or in part.
 
(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds prior to noon, New York City time, on the applicable
due date.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
the Term Loans, on demand, from the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing
contained in this Section shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.
 
(f)           Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
 
(g)           If any payment hereunder is due on a due date which is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.
 
(h)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) in any event, after an Event of Default has occurred and is
continuing shall be applied to the Obligations ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans in inverse order of maturities, and fifth, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Borrower.
 
2.11           Requirements of Law.  (a) If any Lender shall have determined
that the adoption of or any change in any Requirement of Law (i) imposes,
modifies or deems applicable any reserve, special deposit or similar requirement
against assets of such Lender or imposes on such Lender any other cost or
expense and the effect of such change is to increase the cost of making or
maintaining the Term Loans or (ii) regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date (it being agreed that (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, shall in each case be deemed to have been
made subsequent to the Closing Date, regardless of the date enacted, adopted,
issued or implemented) shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such additional cost or such reduction; provided that the Borrower shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and provided
further that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.

 
24

--------------------------------------------------------------------------------

 
 
(b)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.
 
2.12           Taxes.  (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (including any Other Taxes), excluding Excluded Taxes.  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes including on
such additional amounts) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d), (e) or (f) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a).-
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof.  If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by any Agent or any Lender as a result of any such failure.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Term Loans and all other amounts payable hereunder.

 
25

--------------------------------------------------------------------------------

 
 
(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (each such Lender, a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a Form W-8BEN, or any subsequent versions
thereof or successors thereto properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.
 
(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
 
(f)           If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent and Borrower to comply with their obligations under FATCA,
to determine that such Lender has or has not complied with its obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.12(f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 
26

--------------------------------------------------------------------------------

 
 
(g)            If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of taxes as to
which the Borrower has made a gross-up payment pursuant to Section  2.12(a), it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of gross-up payments made under this Agreement with respect to the taxes giving
rise to such refund), net of all out-of-pocket expenses (including any taxes of
the Administrative Agent or such Lender, as the case may be) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  The Borrower, upon the request of the
Administrative Agent or a Lender shall repay such amounts to the Administrative
Agent or such Lender, as the case may be, in the event the Administrative Agent
or such Lender, as the case may be, is required to repay such refund to such
Governmental Authority.  This Section 2.12(g) shall not be construed to require
the Administrative Agent or such Lender to make available its tax returns (or
any other information relating to its taxes that it deems confidential).
 
2.13           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.11 or 2.12(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for the Term Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.11 or 2.12(a).
 
2.14           Replacement of Lenders under Certain Circumstances.  The Borrower
at is own cost and expense shall be permitted to replace any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.11 or 2.12 or
(b) defaults in its obligation to make Loans hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.13 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.11 or 2.12,
(iv) the replacement financial institution shall purchase, at par, the Term
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v)  the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the replaced Lender shall not be
obligated to pay the registration and processing fee referred to therein),
(viii) the Borrower shall pay all additional amounts (if any) required pursuant
to Section 2.11 or 2.12, as the case may be, in respect of any period prior to
the date on which such replacement shall be consummated, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 
27

--------------------------------------------------------------------------------

 
 
SECTION 3.      REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that on the Closing Date after giving
effect to the Acquisition:
 
3.1      Corporate Existence; Compliance with Law.  Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, as
applicable, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
3.2      Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate power and authority, as applicable, and the legal right,
to make, deliver and perform the Loan Documents and the Acquisition Documents to
which it is a party, and in the case of the Borrower, to consummate the
Acquisition and to borrow hereunder.  Each Loan Party has taken all necessary
corporate action, as applicable, to authorize the execution, delivery and
performance of the Loan Documents to which it is a party, and in the case of the
Borrower, to consummate the Acquisition and to authorize the borrowings on the
terms and conditions of this Agreement.  No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the consummation of the
Acquisition, the borrowings hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Loan Documents,
except (i) consents, authorizations, filings and notices described in
Schedule 3.2, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 3.17(a).  Each Loan Document and each Acquisition Document has
been duly executed and delivered on behalf of each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document and each
Acquisition Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
3.3      No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the consummation of the Acquisition, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation or the Organizational Documents
of any Loan Party and will not result in, or require, the creation or imposition
of any Lien on any of its properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation or the Organizational Documents (other
than the Liens created by the Security Documents).  No Requirement of Law or
Contractual Obligation applicable to any Loan Party or the Organizational
Documents of such Loan Party could reasonably be expected to have a Material
Adverse Effect.

 
28

--------------------------------------------------------------------------------

 
 
3.4      No Material Litigation.  No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against any Loan Party or against
any of its properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
 
3.5      No Default.  No Loan Party is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.
 
3.6      Ownership of Property; Liens.  Each Loan Party has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other Property, and none of such
Property is subject to any Lien except as permitted by Section 6.2.  Each Loan
Party owns or has rights to use all of the Collateral and all rights with
respect to any of the foregoing used in, necessary for or material to such Loan
Party’s business as currently conducted subject only to Liens permitted by
Section 6.2.  The use by each Loan Party of such Collateral and all such rights
with respect to the foregoing do not infringe on the rights of any Person other
than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  No claim has
been made and remains outstanding that any Loan Party’s use of any Collateral
does or may violate the rights of any third party that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
3.7      Intellectual Property.  Each Loan Party owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens, except as permitted by Section 6.2.  Each
Loan Party’s Trademarks (as defined in the Guarantee and Collateral Agreement)
and all other material Intellectual Property of such Loan Party are valid and
enforceable, not abandoned and unexpired.  No claim has been threatened in
writing or has been asserted and is pending, and no judgment regarding the same
has been rendered by a court of competent jurisdiction, by any Person
challenging or questioning the use of such Intellectual Property or the validity
or effectiveness of such Intellectual Property, nor does any Loan Party know of
any valid basis for any such claim.  The Borrower represents that the
transactions contemplated by this Agreement shall not impair the Intellectual
Property rights of any Loan Party.  Each Loan Party takes reasonable steps to
protect and maintain all material Trademarks and other material Intellectual
Property of such Loan Party, including executing all appropriate confidentiality
agreements and filing for appropriate patents and registrations.  The use of
Intellectual Property by a Loan Party does not impair or infringe on the rights
of any Person in any material respect.
 
3.8      Taxes.  Each Loan Party has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Loan Party); and no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 
29

--------------------------------------------------------------------------------

 
 
3.9      Federal Regulations.  No part of the proceeds of the Term Loans, will
be used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect.
 
3.10           Labor Matters.  There are no strikes or other labor disputes
against any Loan Party pending or, to the knowledge of the Borrower, threatened
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect.  Hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect.  All payments due from any Loan Party on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of such Loan Party.
 
3.11           ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  No such Multiemployer
Plan is in Reorganization or Insolvent.
 
3.12           Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
3.13           Subsidiaries.  (a)  The Subsidiaries listed on Schedule 3.13
constitute all the Subsidiaries of the Borrower at the Closing
Date.  Schedule 3.13 sets forth as of the Closing Date the name and jurisdiction
of incorporation of each Loan Party and, as to each Subsidiary, the percentage
of each class of Capital Stock owned by each Loan Party.

 
30

--------------------------------------------------------------------------------

 
 
(b)           There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Capital
Stock of the Borrower or any Subsidiary.
 
3.14           Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance the Acquisition, to pay related fees and expenses and for general
working capital purposes.
 
3.15           Environmental Matters.  Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
 
(a)           The Loan Parties:  (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that:  each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.
 
(b)           Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly owned, leased or operated by any
Loan Party, or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of any Loan Party under any applicable
Environmental Law or otherwise result in costs to any Loan Party, or
(ii) interfere with any Loan Party’s continued operations, or (iii) impair the
fair saleable value of any real property owned or leased by any Loan Party.
 
(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which any Loan Party is, or to the knowledge of the
Borrower will be, named as a party that is pending or, to the knowledge of the
Borrower, threatened.
 
(d)           No Loan Party has received any written request for information, or
been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern.
 
(e)           No Loan Party has entered into or agreed to any consent decree,
order, or settlement or other agreement, or is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with or liability under any
Environmental Law.

 
31

--------------------------------------------------------------------------------

 
 
(f)           Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
 
3.16           Accuracy of Information, etc..  (a)  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of the Loan Parties in writing for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, including each Perfection Certificate and the Private Placement
Memorandum, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein, taken as a whole, not misleading, provided that the foregoing
representation is made by Loan Parties to the best of their knowledge as to
statements and information contained in the Acquisition Documentation to the
extent related to the Seller and any document, certificate or statement
furnished by the Seller to any Loan Party.  The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  As of the date hereof, the representations and warranties
contained in the Acquisition Documentation are true and correct in all material
respects.  There is no fact known to the Loan Parties that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
 
(b)           The Borrower has provided the (i) proforma balance sheets of the
Parent (both before and after giving effect to the merger with and into
NetFabric Holdings Inc. and the consummation of the Acquisition) as of March 31,
2011, (ii) “Statement of Assets Acquired and Liabilities Assumed and Statement
of Revenues and Direct Expenses of IM Licensing Business (a division of IM
Ready-Made, LLC)” prepared by Rothstein Kass & Company, P.C., independent public
accountants and (iii) the consolidated balance sheets and related statements of
income and cash flows NetFabric Holdings, Inc. as of and for the fiscal year
ended December 31, 2010, audited by and accompanied by the unqualified opinion
of Rothstein Kass & Company, P.C., independent public accountants, and as of and
for each fiscal quarter of the current fiscal year ended more than 40 days prior
to the Closing Date.  The financial statements referred to in clause (iii) above
have been prepared in accordance with GAAP (except as noted therein) and the
financial statements referred to in clauses (i), (ii) and (iii) above present
fairly and accurately in all material respects the financial condition and
results of operations and cash flows of the applicable Person or, in the case of
clause (ii) the applicable division of such Person, as of the dates and for the
periods to which they relate.  Except as set forth in such financial statements,
there are no liabilities of any Person of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, which could reasonably be
expected to result in a Material Adverse Effect, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability, other than liabilities under the Loan
Documents.  Since December 31, 2010, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect other than
any effect resulting from the transactions contemplated hereby or by the
Acquisition Documents.

 
32

--------------------------------------------------------------------------------

 
 
3.17           Security Documents.  (a)  The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 3.17 (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
as are specified on Schedule 3 to the Guarantee and Collateral Agreement have
been completed, the Administrative Agent’s Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement),  will be perfected to the extent a security interest
in such Collateral can be perfected by the filing of a financing statement in
such offices, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 6.3).
 
(b)           As of the Closing Date, no Loan Party owns any real property.
 
3.18           Solvency.  Each Loan Party is, both before and after giving
effect to the Acquisition and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith, and will continue to be,
Solvent.
 
3.19           Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation and each Material Agreement, including any amendments, supplements
or modifications with respect to any of the foregoing.
 
3.20           Insurance.  Schedule 3.20 sets forth a true, complete and correct
description of all insurance maintained by each Loan Party.  All insurance
maintained by the Loan Parties is in full force and effect, all premiums have
been duly paid, no Loan Party has received notice of violation or cancellation
thereof, the premises, and the use, occupancy and operation thereof, comply in
all material respects with all insurance requirements, and there exists no
default under any insurance requirement.  Each Loan Party has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations.
 
3.21           Acquisition.  The Acquisition Documents set forth the entire
agreement and understanding of the Borrower relating to the subject matter
thereof, and there are no other agreements, arrangements or understandings,
written or oral, relating to the matters covered thereby.  All conditions
precedent to the Acquisition pursuant to the Acquisition Agreement have been
fulfilled in all material respects and, as of the Closing Date, the Acquisition
Agreement has not been amended or otherwise modified and there has been  no
breach by the Borrower or, to Borrower’s knowledge, any other party thereto, of
any term or condition of the Acquisition Documents.  Upon consummation of the
transaction contemplated by the Acquisition Documents to be consummated at the
closing thereunder, the Borrower shall acquire good and legal title to the
assets being transferred pursuant to the Acquisition Agreement.

 
33

--------------------------------------------------------------------------------

 
 
3.22           Anti-Terrorism.  Each Loan Party and each Subsidiary of any Loan
Party and, to the knowledge of each Loan Party, each Affiliate of such Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(ii) in compliance in all material respects with the requirements of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”); (iii)
operated under policies, procedures and practices, if any, that are in
compliance in all material respects with the Patriot Act; (iv) not in receipt of
any notice from the Secretary of State of the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (v) not in receipt of any
notice stating that any Loan Party or any Subsidiary or Affiliate of any Loan
Party is listed as a Specially Designated Terrorist (as defined in the Patriot
Act) or as a “blocked” person on any lists maintained by the Office of Foreign
Assets Control, Department of the Treasury (the “OFAC”) pursuant to the Patriot
Act or any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of the OFAC issued pursuant to the
Patriot Act or on any other list of terrorists or terrorist organizations
maintained pursuant to the Patriot Act; and (vi) not in receipt of any notice
stating that any Loan Party or any Subsidiary or Affiliate of any Loan Party is
a Person who has been determined by competent authority to be subject to any of
the prohibitions contained in the Patriot Act.
 
3.23           Capitalization.  Schedule 3.23 sets forth all issued and
outstanding Capital Stock of the Parent, the Borrower and its Subsidiaries and
the Person owning such Capital Stock and any currently outstanding options,
rights or warrants relating to the Capital Stock of such Person and, except as
set forth on Schedule 3.23, there are no outstanding options, rights or warrants
issues by any such Person for the acquisition of the Capital Stock of such
Person, nor any outstanding securities or obligations convertible into Capital
Stock of any such Person.
 
SECTION 4.       CONDITIONS PRECEDENT
 
The agreement of each Lender to make the Term Loans requested to be made by it
hereunder on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such Term Loans on the Closing Date, of all of
the following conditions precedent.
 
4.1      Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor
and (iii) the Warrants and the Rights Agreements, each executed and delivered by
the Parent.

 
34

--------------------------------------------------------------------------------

 
 
4.2      Acquisition.  The Acquisition shall be consummated concurrently with
the funding of the Term Loans and shall be completed in accordance with the
terms of the Acquisition Agreement, in all material respects without any waiver,
modification or amendment thereof that is materially adverse to the Lenders (as
determined by the Administrative Agent), unless consented to by the
Administrative Agent and the merger of the Parent with and into NetFabric
Holdings, Inc. shall have been consummated on terms and conditions reasonably
acceptable to the Administrative Agent.
 
4.3      Excess Liquidity.  The Administrative Agent shall have received a
certificate, dated as of the Closing Date and signed by the chief financial
officer of the Borrower, certifying that, as of the Closing Date and after
giving effect to the Acquisition and the making of the Term Loans, the Excess
Liquidity equals at least $3,000,000.
 
4.4      Equity Issuance.  Concurrently with the funding of the Term Loan, the
Parent shall receive a cash equity investment by one or more third-party
investors in an amount not less than $2,500,000.
 
4.5      Approvals.  All governmental and third party approvals necessary in
connection with the Acquisition, the assignment of the Material Agreements
(other than the QVC Agreement) to the Borrower, the continuing operations of the
Borrower and its Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect as of the Closing Date, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Acquisition or the financing
contemplated hereby.
 
4.6      Related Agreements.  The Administrative Agent shall have received true
and correct copies, certified as to authenticity by the Borrower, of (i) the
Acquisition Agreement, (ii) the QVC Agreement, and (iii) such other documents or
instruments as may be reasonably requested by the Administrative Agent.
 
4.7      Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all reasonable expenses for which invoices have
been presented reasonably in advance of the Closing Date (including reasonable
fees, disbursements and other charges of counsel to the Administrative Agent),
on or before the Closing Date.  All such amounts will be paid with proceeds of
Term Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.
 
4.8      Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in the “location” (as defined in the Uniform
Commercial Code (“UCC”)) of each of the Seller and the Borrower and each such
search shall reveal no liens on any of the assets acquired by the Borrower from
the Seller or the Borrower’s assets, except for (i) Liens permitted by Section
6.2 and (ii) Liens to be discharged substantially concurrently with the initial
borrowing by the Borrower under this Agreement pursuant to documentation
reasonably satisfactory to the Administrative Agent.
 
4.9      Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date substantially in the form
of Exhibit C, with appropriate insertions and attachments.

 
35

--------------------------------------------------------------------------------

 
 
4.10         Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)           the legal opinion of Blank Rome LLP, counsel to the Loan Parties;
and
 
(ii)           to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Acquisition Agreement.
 
The legal opinion referred to in clause (i) shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.
 
4.11         Pledged Stock; Stock Powers.  The Administrative Agent shall have
received the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.
 
4.12         Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.2), shall
have been filed, registered or recorded or shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation and
releases and terminations relating to any Lien or the assets acquired from the
Seller shall have been received in proper form for filing, registration or
recordation.
 
4.13         Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5(a) and (b) of this
Agreement.
 
4.14         PATRIOT Act.  The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.
 
4.15         Representations and Warranties.  Each of the representations and
warranties made by the Loan Parties in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the Closing Date.
 
4.16         No Default.  No Default or Event of Default shall have occurred and
be continuing on the Closing Date or after giving effect to the Term Loans
requested to be made on the Closing Date.
 
4.17         Subordination Agreement.  The Administrative Agent shall have
received a subordination agreement, in form and substance satisfactory to the
Administrative Agent, executed and delivered by the Seller, with respect to (i)
the a promissory note made by the Borrower to the order of the Seller in
connection with the payment of the purchase price pursuant to the Acquisition
Agreement and (ii) any Earn-Out Consideration payable in cash.

 
36

--------------------------------------------------------------------------------

 
 
4.18           Life Insurance.  The Administrative Agent shall have received a
collateral assignment (in form and substance satisfactory to the Administrative
Agent) of a life insurance policy on the life of Mr. Isaac Mizrahi in the amount
of $15,000,000, such policy to (i) be issued by a financial sound and reputable
carrier having a financial strength rating of at least A- by A.M. Best Company,
and (ii) provide that such policy may not be cancelled, terminated, modified or
amended without the prior written consent of the Administrative Agent.
 
The borrowing by the Borrower hereunder of the Term Loans shall constitute a
representation and warranty by the Borrower as of the date of such borrowing
that the conditions contained in this 4.18 have been satisfied.
 
SECTION 5.      AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations which, by their terms, survive termination of this Agreement), the
Borrower shall and shall cause each of its Subsidiaries to:
 
5.1      Financial Statements.  Furnish to the Administrative Agent (who will
furnish to each Lender):
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Parent, (i) a copy of the audited consolidated
and, to the extent the Parent has any Subsidiary other than the Borrower,
consolidating balance sheet of the Parent as at the end of such fiscal year and
the related audited consolidated and, to the extent the Parent has any
Subsidiary other than the Borrower, consolidating statements of income and of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures as of the end of and for the previous fiscal year, prepared by
Rothstein Kass and Company, PC or other independent certified public accountants
of nationally recognized standing, (ii) a report showing variance, by
approximate Dollar amount and percentage, from budgeted amounts for such fiscal
period and (iii) a narrative report describing the operations of the Parent and
its Subsidiaries in the form prepared for presentation to senior management for
such fiscal year; provided that, notwithstanding the foregoing, this clause (a)
shall not require delivery of information for (or comparison to) any period
prior to the Closing Date; and

 
37

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Parent, (i) the unaudited consolidated and, to the extent the Parent has
any Subsidiary other than the Borrower, consolidating balance sheet of the
Parent as at the end of such quarter and the related unaudited consolidated and,
to the extent the Parent has any Subsidiary other than the Borrower,
consolidating statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments), (ii) a report showing variance, by approximate Dollar amount and
percentage, from budgeted amounts for such fiscal period and then elapsed
portion of the fiscal year, and (iii) a narrative report describing the
operations of the Parent and its Subsidiaries in the form prepared for
presentation to senior management for such fiscal period and, to the extent
available, for the period from the beginning of the current fiscal year to the
end of such fiscal period; provided that, notwithstanding the foregoing, this
clause (b) shall not require delivery of information for (or comparison to) any
period prior to the Closing Date;
 
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
5.2      Certificates; Other Information.  Furnish to the Administrative Agent
(who will furnish to each Lender), or, in the case of clause (e), to the
relevant Lender:
 
(a)           concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a Compliance Certificate of a Responsible Officer
(x) stating that, to the best of such Responsible Officer’s knowledge, each Loan
Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (y)
containing all information and calculations necessary for determining compliance
by the Borrower with the provisions of this Agreement referred to therein as of
the last day of the fiscal quarter or fiscal year of the Parent, as the case may
be, including the calculation of Permitted Tax Distributions and Permitted
Expense Distributions and the nature and type of expenses reflected by such
Permitted Expense Distributions; and (ii) a schedule certified by a Responsible
Officer setting forth the aggregate amount of all cash and Cash Equivalents of
the Borrower and its Subsidiaries on a consolidated basis;
 
(b)           concurrently with the delivery of the financial statements
pursuant to Section 5.1(a), the Borrower shall deliver Perfection Certificates
for itself and each other Loan Party updated to reflect all changes in the
information set forth therein as of the date of such financial statements or, if
any such Perfection Certificate has not changed since the most recent Perfection
Certificate delivered to the Administrative Agent, a certificate of a
Responsible Officer certifying such Perfection Certificate has not changed;

 
38

--------------------------------------------------------------------------------

 
 
(c)           as soon as available, and in any event no later than 75 days after
the end of each fiscal year of the Parent, a reasonably detailed consolidated
and, to the extent the Parent has any Subsidiary other than the Borrower,
consolidating budget for the following fiscal year (including a projected
consolidated and, to the extent the Parent has any Subsidiary other than the
Borrower, consolidating balance sheet of the Parent as of the end of the
following fiscal year, and projected consolidated and, to the extent the Parent
has any Subsidiary other than the Borrower, consolidating statement of income
and cash flows and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year, and the Subsidiaries’
Financial Information (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
 
(d)           no later than three Business Days after the effectiveness thereof,
copies of any amendment, supplement, waiver or other modification with respect
to the Acquisition Agreement, any Material Agreement or the Organizational
Documents of any Loan Party;
 
(e)           within five days after the same are sent, copies of all reports
filed on Form 8-K that the Parent may make to, or file with, the SEC;
 
(f)           within 120 days after the end of each fiscal year of the Loan
Parties, at the request of the Administrative Agent or the Required Lenders,
hold a meeting (at a mutually agreeable location, venue and time or, at the
option of the Administrative Agent, by conference call, the costs of such venue
or call (but not any travel, lodging or meal expenses incurred by the
Administrative Agent or any Lender) to be paid by Borrower) with all Lenders who
choose to attend such meeting, at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of the Loan
Parties and the budgets presented for the current fiscal year of the Loan
Parties; and
 
(g)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
5.3      Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.
 
5.4      Conduct of Business and Maintenance of Existence;
Compliance.  (a)(i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.3 and
except, the case of clause (ii) above, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (b) comply
with all Contractual Obligations and Requirements of Law, except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 
39

--------------------------------------------------------------------------------

 
 
5.5      Maintenance of Property; Insurance.  (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (c) within ten (10) Business Days of the Closing Date cause the
Administrative Agent to be named as loss payee under each policy of property
insurance and the Administrative Agent and each Lender to be named as an
additional insured under each policy of liability insurance and provide evidence
of such insurance.
 
5.6      Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent and any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time upon reasonable prior written notice, and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries; provided, that all such visits and inspections by all such
representatives, shall not occur more than once in any twelve-month period
unless an Event of Default has occurred and is continuing.
 
5.7      Notices.  Promptly (and in any event within three (3) Business Days)
after receipt of actual knowledge thereof give notice to the Administrative
Agent (who will furnish to each Lender) of:
 
(a)      the occurrence of any Default or Event of Default;
 
(b)      any (i) event of default under any Contractual Obligation of any Loan
Party or (ii) litigation, investigation or proceeding which may exist at any
time between any Loan Party and any Governmental Authority, that in either case,
if not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
 
(c)      any litigation or proceeding affecting any Loan Party (i) in which the
amount involved is $750,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought or (iii) which relates to the Loan
Documents;
 
(d)      the following events, as soon as possible and in any event within 30
days after the Borrower knows or has reason to know thereof:  (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and
 
(e)      any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 
40

--------------------------------------------------------------------------------

 
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Loan Party proposes to take with respect
thereto.
 
5.8      Environmental Laws.  (a) Comply in all material respects with, and
endeavor to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and endeavor to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
5.9      Additional Collateral, etc.    (a)    With respect to any Property
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than (x) any real property or any Property described in paragraph (c) of
this Section, (y) any Property subject to a Lien expressly permitted by Section
6.2(g) and (z) Property acquired by an Excluded Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $750,000 acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 6.2(g)), promptly (i) execute and deliver a first
priority Mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property in appropriate form for recording
with the applicable office and otherwise in form and substance reasonably
acceptable to the Administrative Agent, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 
41

--------------------------------------------------------------------------------

 
 
(c)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(d)           With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries (other than any Excluded Foreign Subsidiaries), (provided that in
no event shall more than 65% of the total outstanding voting Capital Stock of
any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
5.10           Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

 
42

--------------------------------------------------------------------------------

 
 
5.11           Assignment of New York Lease.  Within the ten (10) Business Day
period immediately following the Closing Date, deliver to the Administrative
Agent a copy of that certain Assignment and Assumption, Landlord Consent dated
as of September 29, 2011 among Adler Holdings III, LLC, the Seller and Parent,
executed by each of the parties thereto.
 
SECTION 6.      NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations which, by their terms, survive termination of this Agreement the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
 
6.1      Limitation on Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a)           Indebtedness pursuant to the Loan Documents;
 
(b)           Indebtedness to any other Loan Party; provided that any such
Indebtedness to the Parent shall be subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent;
 
(c)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 6.2(g) in an aggregate
principal amount not to exceed $750,000 at any one time outstanding;
 
(d)           Indebtedness outstanding on the Closing Date and listed on
Schedule 6.1(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);
 
(e)           Guarantee Obligations of any Indebtedness otherwise permitted by
this Section 6.1 and Guarantee Obligations of the Borrower with respect to the
Obligations of the Parent under the New York Lease; provided, however, that so
long as the Borrower or any of its Subsidiaries guarantees such obligations of
the Parent, each Subsidiary of the Parent (other than the Borrower and its
Subsidiaries) shall execute and deliver a guaranty of such obligations of the
Parent in substantially the same form as the guaranty executed by the Borrower;

 
43

--------------------------------------------------------------------------------

 
 
(f)           unsecured, senior subordinated or subordinated Indebtedness
(including any unsecured, senior subordinated or subordinated guarantees
thereof) (such Indebtedness and/or guarantees incurred under this clause (f) or
refinancings thereof being collectively referred to as the “Permitted
Subordinated Indebtedness”); provided that (i) no scheduled principal payments,
prepayments, redemptions or sinking fund or like payments of any Permitted
Subordinated Indebtedness shall be required prior to the date at least 180 days
after the Loan Maturity, (ii) the terms of subordination applicable to any
Permitted Subordinated Indebtedness shall be reasonably satisfactory to the
Administrative Agent and shall, in any event, define “senior indebtedness” or a
similar phrase for purposes thereof to include all of the Obligations of the
Loan Parties, (iii) no Default or Event of Default shall have occurred and be
continuing at the time of incurrence of such Indebtedness or would result
therefrom and (iv) after giving effect to the incurrence of such Permitted
Subordinated Indebtedness, the Borrower shall be in pro forma compliance with
Section 7;
 
(g)           so long as the Subordination Agreement is in full force and
effect, obligations for any Earn-Out Consideration;
 
(h)           indebtedness under Hedge Agreements entered into in the ordinary
course of business in order to mitigate interest rate, currency or similar risks
and not for speculative purposes, in an aggregate notional amount not to exceed
$750,000; and
 
(i)           additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $750,000 at any one time outstanding.
 
6.2      Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 
44

--------------------------------------------------------------------------------

 
 
(f)           Liens in existence on the Closing Date listed on Schedule 6.2(f),
securing Indebtedness permitted by Section 6.1(d), provided that no such Lien is
spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
 
(g)           Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 6.1(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)           any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and
 
(j)           the interests of licensees under license agreements entered into
in the ordinary course of business.
 
6.3      Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any Guarantor (other than the Parent) (provided that
(i) if such Subsidiary is merged or consolidated with or into the Borrower, the
Borrower shall be the continuing or surviving entity or (ii) if such Subsidiary
is merged or consolidated with or into a Guarantor, simultaneously with such
transaction, the continuing or surviving entity shall become a Guarantor and the
Borrower shall comply with Section 5.9 in connection therewith); and
 
(b)           any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any Guarantor (other than
the Parent).
 
6.4      Limitation on Disposition of Property.  Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)           the Disposition of obsolete or worn out Property in the ordinary
course of business;
 
(b)           the sale of inventory in the ordinary course of business;

 
45

--------------------------------------------------------------------------------

 
 
(c)           to the extent permitted by the Subordination Agreement, the
Disposition of cash for payment of any Earn-Out Consideration obligations
permitted by Section 6.1(g);
 
(d)           Dispositions permitted by Section 6.3(b);
 
(e)           the Disposition of any or all of the assets of the Borrower to any
Guarantor (other than the Parent);
 
(f)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Guarantor (other than the Parent);
 
(g)           subject to compliance with Section 2.7(b), the Disposition of
other assets having a fair market value not to exceed $750,000 in the aggregate
for any of the Borrower’s fiscal years;
 
(h)           any Recovery Event; and
 
(i)           licenses of Intellectual Property in the ordinary course of
business.
 
6.5      Limitation on Restricted Payments.  Declare or pay any dividend on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary (collectively, “Restricted Payments”), except
that:
 
(a)           any Subsidiary of the Borrower may make Restricted Payments to the
Borrower; and
 
(b)           the Borrower may make Restricted Payments to the Parent in order
to permit the Parent to pay overhead, employment cost and expenses and similar
expenses to the extent incurred in connection with the operation of the business
of the Borrower and the Borrower’s Subsidiaries; provided, however, that (i)
such expenses shall not include interest expense of the Parent, scheduled
payments of principal on Funded Debt of the Parent or Capital Expenditures of
the Parent and (ii) to the extent Parent has any Subsidiary other than Borrower,
any such expenses which do not relate exclusively to the business and operations
of the Borrower and the Borrower’s Subsidiaries or any such other Subsidiary
shall be allocated ratably among the Borrower and each such other Subsidiary and
the Borrower shall only make Restricted Payments to the Parent in an amount
equal to its ratable share of such expenses and any such expenses which relate
directly to the operations of such other Subsidiary shall be paid directly or
indirectly by such other Subsidiary; and

 
46

--------------------------------------------------------------------------------

 
 
(c)      the Borrower may make Restricted Payments to the Parent in an amount
equal to the estimated federal, state and local tax liability of the Parent
resulting from any taxable income (net of all losses, including for prior years
to the extent permitted to be deducted) of the Borrower, which such distribution
may be made on a quarterly basis not more than five (5) Business Days prior to
the date on which any quarterly estimated tax payment is payable by the Parent;
provided, however, that, upon determination of the actual tax liability of the
Parent with respect to the taxable income of the Borrower for any tax year, the
next quarterly estimated payment shall be increased or reduced by the difference
between the estimated payments made during such tax year and such actual tax
liability.
 
6.6      Limitation on Investments.  Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in Cash Equivalents;
 
(c)           Investments arising in connection with the incurrence of
Indebtedness permitted by Section 6.1(b), (e) and (f);
 
(d)           loans and advances to employees of the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Borrower and Subsidiaries of the Borrower not to exceed
$500,000 at any one time outstanding;
 
(e)           the Acquisition;
 
(f)           Investments in assets useful in the Borrower’s or any Subsidiary’s
business made by the Borrower or such Subsidiary with the proceeds of any
Reinvestment Deferred Amount; and
 
(g)           Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.6(c)) by the Borrower or any of its
Subsidiaries in any Person that, prior to such Investment, is a Guarantor (other
than Parent).
 
6.7      Limitation on Optional Payments and Modifications of Debt Instruments,
etc.  (a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Indebtedness, or segregate funds for any such payment, prepayment, repurchase,
redemption or defeasance; provided that, the Borrower may prepay Indebtedness of
the Borrower other than Permitted Subordinated Indebtedness in an aggregate
amount not to exceed $750,000 so long as both before and after giving effect to
such prepayment no Default or Event of Default has occurred and is continuing
and the Borrower is in compliance with the covenants set forth in Section 7 on a
pro-forma basis, (b) amend, modify or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Indebtedness (other than any such amendment, modification, waiver or other
change which (i) would extend the maturity or reduce the amount of any payment
of principal thereof, reduce the rate or extend the date for payment of interest
thereon or relax any covenant or other restriction applicable to the Borrower or
any of its Subsidiaries and (ii) does not involve the payment of a consent fee),
or (c) designate any Indebtedness of the Borrower or any of its Subsidiaries
(other than the Obligations) as “Designated Senior Indebtedness” for the
purposes of any Permitted Subordinated Indebtedness.

 
47

--------------------------------------------------------------------------------

 
 
6.8      Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Guarantor (other than the Parent)) unless such transaction is (a) otherwise
permitted under this Agreement or in connection with the Acquisition, (b) in the
ordinary course of business of the Borrower or such Subsidiary, as the case may
be, and (c) upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, provided, however,
that the Borrower may enter into and perform its obligations under, the
Management Agreement dated as of September 29, 2011 between the Borrower and the
Parent.
 
6.9      Limitation on Sales and Leasebacks.  Enter into any arrangement with
any Person providing for the leasing by the Borrower or any Subsidiary of real
or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary.
 
6.10           Limitation on Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
 
6.11           Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of the Subsidiaries of the Borrower to create, incur, assume
or suffer to exist any Lien upon the Collateral, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary of the
Borrower, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents and (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby).
 
6.12           Limitation on Restrictions on Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
provided that such Disposition is permitted by this Agreement, and (iii)
restrictions with respect to distributions by any Excluded Foreign Subsidiary.
 
6.13           Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement (after
giving effect to the Acquisition) or that are reasonably related thereto.

 
48

--------------------------------------------------------------------------------

 
 
6.14           Limitation on Amendments to Acquisition
Documentation.  (a) Amend, supplement or otherwise modify (pursuant to a waiver
or otherwise) the terms and conditions of the indemnities and licenses furnished
to the Borrower pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto, or
(b) amend, supplement or otherwise modify the terms and conditions of the
Acquisition Documentation except to the extent that any such amendment,
supplement or modification could not reasonably be expected to have a Material
Adverse Effect or amend or otherwise modify the terms and conditions of any
Material Agreement such that after giving effect thereto such Material Agreement
shall be materially less favorable to the interests of the Loan Parties or the
Lenders with respect thereto.
 
6.15           Anti-Terrorism Laws.  (a) Directly or indirectly, (i) knowingly
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Person described in Section 3.22,
(ii) knowingly deal in or otherwise engage in any transaction relating to any
property or interests in property blocked pursuant to the Annex or the Patriot
Act, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading the Annex or the Patriot Act, or
(b) knowingly cause or permit any of the funds of such Loan Party that are used
to repay the Terms Loans to be derived from any unlawful activity with the
result that the making of the Term Loans would be in violation of any
Requirement of Law
 
SECTION 7.     FINANCIAL COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations which, by their terms, survive termination of this Agreement), the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
 
7.1      Minimum Liquidity.  Permit Excess Liquidity to be less than the amount
set forth below opposite during each applicable period set forth below:
 
Periods
 
Excess
Liquidity
 
Closing Date Through December 31, 2011
  $ 1,500,000  
January 1, 2012 through March 31, 2012
  $ 1,750,000  
April 1, 2012 through June 30, 2012
  $ 2,250,000  
July 1, 2012 through September 30, 2012
  $ 2,750,000  
October 1, 2012 through June 30, 2013
  $ 3,000,000  
July 1, 2013 through September 30, 2013
  $ 3,250,000  
October 1, 2013 through March 31, 2014
  $ 3,500,000  
April 1, 2014 through June 30, 2014
  $ 3,750,000  
July 1, 2014 and thereafter
  $ 4,000,000  


 
49

--------------------------------------------------------------------------------

 

7.2      Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures to exceed $400,000 (whether or not financed) for any period of four
fiscal quarters of the Borrower.
 
7.3      Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of each of the fiscal quarters ending
on the dates (or for the periods) set forth for the period of four fiscal
quarters ending on such dates (or for the periods) below to be less than the
ratio set forth below opposite such period:
 
Trailing Four Fiscal Quarters Ending
 
Minimum Fixed Charge
Coverage Ratio
September 30, 2012 and December 31, 2012
 
1.90 to 1.00
March 31, 2013 and June 30, 2013
 
1.60 to 1.00
September 30, 2013, December 31, 2013, March 31, 2014, June 30, 2014 and
September 30, 2014
 
1.50 to 1.00
December 31, 2014 and March 31, 2015
 
1.30 to 1.00
June 30, 2015 and thereafter
 
1.15 to 1.00

 
7.4      Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio as of the end of each of the fiscal quarters ending on the dates
(or for the periods) set forth for the period of four fiscal quarters ending on
such dates (or for  the periods) below to be greater than the ratio set forth
below opposite such period:
 
Trailing Four Fiscal Quarters Ending
 
Maximum
Consolidated
Leverage Ratio
September 30, 2012 and December 31, 2012
 
3.50 to 1.00
March 31, 2013
 
3.30 to 1.00
June 30, 2013 and September 30, 2013
 
3.00 to 1.00
December 31, 2013
 
2.75 to 1.00
March 31, 2014
 
2.25 to 1.00
June 30, 2014 and thereafter
 
2.00 to 1.00

 
7.5      Minimum Consolidated EBITDA.  Permit Consolidated EBITDA as of the end
of each of the fiscal quarters ending on the dates set forth for the period of
four fiscal quarters ending on such dates below to be less than the amount set
forth opposite such quarter in the table below; provided that for the fiscal
quarters ended on December 31, 2011, March 31, 2012 and June 30, 2012, such
periods shall be one fiscal quarter, two fiscal quarters and three fiscal
quarters, respectively:


Fiscal Quarter
 
Consolidated
EBITDA
 
December 31, 2011
  $ 250,000  
March 31, 2012
  $ 1,250,000  
June 30, 2012
  $ 2,500,000  
September 30, 2012
  $ 4,000,000  
December 31, 2012 and March 31, 2013
  $ 4,250,000  
June 30, 2013
  $ 4,500,000  
September 30, 2013
  $ 4,750,000  
December 31, 2013 and thereafter
  $ 5,000,000  

 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 8.      EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of the Term Loans or
any Applicable Premium when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on the Term Loans, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof or
thereof; or
 
(b)           any representation or warranty made or deemed made by the Loan
Parties herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
 
(c)           the Loan Parties shall default in the observance or performance of
any agreement contained in (i) contained in Section 7.1 and such default shall
continue unremedied for five (5) Business Days or (ii) Section 5.1, clause (i)
of Section 5.4(a), Section 5.7(a), Section 6 or Sections 7.2, 7.3, 7.4 or 7.5 of
this Agreement; or
 
(d)           the Loan Parties shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 consecutive days; or
 
(e)           any Loan Party shall (i) default in making any payment of any
principal of any Indebtedness (including, without limitation, any Guarantee
Obligation, but excluding the Term Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $500,000; or

 
51

--------------------------------------------------------------------------------

 
 
(f)           (i) any Loan Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Loan Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Loan Party any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Loan Party shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to result in
liability in excess of $750,000; or

 
52

--------------------------------------------------------------------------------

 
 
(h)           one or more judgments or decrees shall be entered against any Loan
Party involving a whole a liability (not paid or fully covered by insurance as
to which the relevant insurance company has acknowledged coverage) of $750,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
 
(i)           any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 10.15), to be
in full force and effect, or the Loan Parties shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or
 
(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 10.15), to be in full force and
effect or any Loan Party shall so assert; or
 
(k)           any Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Commitments
shall immediately terminate and the Term Loans (with accrued interest thereon)
and all other Obligations owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, terminate the
Commitments, declare the Term Loans hereunder (with accrued interest thereon)
and all other Obligations owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.
 
SECTION 9.      THE ADMINISTRATIVE AGENT
 
9.1      Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

 
53

--------------------------------------------------------------------------------

 
 
9.2      Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
9.3      Exculpatory Provisions.  Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Loan Parties or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Loan Parties to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Loan Parties.
 
9.4      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 10.6 and all actions required by such Section in
connection with such transfer shall have been taken.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate and it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Term Loans.

 
54

--------------------------------------------------------------------------------

 
 
9.5      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent shall have received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
9.6      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, and then, only to the extent such notices,
reports or documents are actually provided by the Loan Parties, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
 
9.7      Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not indemnified or reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Term Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), for, and to save the Administrative Agent harmless from and against, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Term Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  The agreements in this Section shall survive the payment
of the Term Loans and all other amounts payable hereunder.

 
55

--------------------------------------------------------------------------------

 
 
9.8      Agent in Its Individual Capacity.  The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Loan Parties as though the Administrative Agent were
not the Administrative Agent.  With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
 
9.9      Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section 8(a) or Section 8(f) shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent.  If no successor
shall have been appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice, then the retiring Administrative Agent may, on behalf of the
Lenders appoint a successor Administrative Agent, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  The term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Term Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
9.10           Authorization to Release Liens and Guarantees.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
effect any release of Liens or guarantee obligations contemplated by Section
10.15 or as otherwise specified in any Loan Document.

 
56

--------------------------------------------------------------------------------

 
 
9.11           Separate Action.  Except with respect to the exercise of setoff
rights of any Lender the proceeds of which are applied in accordance with this
Agreement, each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against the Borrower or any Loan Party or with
respect to any Loan Document, without the prior written consent of the Required
Lenders or, as may be provided in this Agreement or the other Loan Documents,
with the consent of the Administrative Agent.
 
9.12           Representative Capacity.  In its capacity, the Administrative
Agent is a “representative” of the Secured Parties within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code.  Each
Lender authorizes the Administrative Agent to enter into each of the Security
Documents to which it is a party and to take all action contemplated by such
documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Loan Parties in
respect of) all interests retained by any Loan Party, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
 
SECTION 10.       MISCELLANEOUS
 
10.1           Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 
57

--------------------------------------------------------------------------------

 
 
(i)           forgive the principal amount or extend the final scheduled date of
maturity of the Term Loans, reduce the stated rate of any interest or fee
payable under this Agreement (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Commitment of any Lender, in each case without the consent of each
Lender;
 
(ii)           amend, modify or waive any provision of this Section or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their guarantee obligations under the Guarantee and Collateral Agreement, in
each case without the consent of all the Lenders;
 
(iii)           amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of the Administrative
Agent, without the consent of the Administrative Agent;
 
(iv)           amend, modify or waive any provision of Section 2.10 without the
consent of each Lender directly affected thereby;
 
(v)           impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 10.6; or
 
(vi)           except as otherwise specified in Section 9.12 or in any Security
Document, release all or substantially all of the Collateral or release the
Borrower or any Guarantor from its Obligations, in each case, without the
consent of each Lender.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Term Loans.  In
the case of any waiver, any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.
 
It is understood that any amendments, supplements or modifications to this
Agreement (including any amendment and restatement thereof), for the purpose of
modifying any provisions to this Agreement, shall be considered the same credit
facility, as amended, and not a new loan.

 
58

--------------------------------------------------------------------------------

 
 
10.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower and the Administrative
Agent, as follows and (b) in the case of the Lenders, as set forth in an
administrative questionnaire delivered to the Administrative Agent or as
otherwise specified to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Assumption, in such Assignment and Assumption or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:
 
The Borrower:
IM Brands, LLC
475 Tenth Avenue, 4th Floor
New York, New York  10018
Attn:  Chief Executive Officer and Chief Financial Officer
Telecopy:  (347) 727-2479
Telephone:  (347) 727-2474
   
With a copy to:
Xcel Brands, Inc
475 Tenth Avenue, 4th Floor
New York, New York  10018
Attn:  Chief Executive Officer and Chief Financial Officer
Telecopy:  (347) 727-2479
Telephone:  (347) 727-2474
   
And a copy to:
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn:  Robert J. Mittman, Esq.
Telecopy:  (212) 885-5000
Telephone:  (212) 885-5555
   
The Administrative Agent:
MidMarket Capital Partners, LLC
430 Park Avenue
New York, New York  10022
Attn:  Gabriel Gengler
Telecopy:  (866) 376-4175
Telephone:  (646) 202-9454

 
 
59

--------------------------------------------------------------------------------

 
 
With a copy to:
Keating Muething & Klekamp PLL
One East Fourth Street
Suite 1400
Cincinnati, Ohio  45202
Attn:  John S. Fronduti
Telecopy:  (513) 579-6457
Telephone: (513) 579-6400

 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4           Survival of Representations and Warranties.  All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

 
60

--------------------------------------------------------------------------------

 
 
10.5           Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
one counsel to the Administrative Agent and, if reasonably necessary, one local
counsel in any relevant jurisdiction, (b) to pay or reimburse each Lender and
the Administrative Agent for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the reasonable fees and disbursements
and other charges of one counsel to the Administrative Agent and the other
Lenders and, if reasonably necessary, one local counsel in any relevant
jurisdiction, (c) to pay, indemnify, or reimburse each Lender and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, the Administrative Agent, their respective affiliates,
and their respective officers, directors, trustees, employees, advisors, agents
and controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby and the enforcement by any Indemnitee of any right or remedy hereunder
or thereunder, (ii) the Term Loans or the use or proposed use of the proceeds
thereof, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or any of their respective
properties, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, and regardless of whether any Indemnitee is a party thereto
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section shall be
payable not later than 30 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section shall be submitted at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent.  The agreements in this Section shall survive repayment of
the Term Loans and all other amounts payable hereunder.
 
10.6           Successors and Assigns; Participations and Assignments.  (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Term Loans and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent and each Lender.

 
61

--------------------------------------------------------------------------------

 
 
(b)           Any Lender may, without the consent of the Borrower, in accordance
with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in the Term Loans owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of the Loan Documents, or any consent to
any departure by the Loan Parties therefrom, except to the extent that such
amendment, waiver or consent would require the consent of all Lenders pursuant
to Section 10.1.  The Borrower agrees that if amounts outstanding under this
Agreement and the Term Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7 as fully as if such Participant
were a Lender hereunder.  The Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.11 and 2.12 with respect to its
participation in the Commitments and the Term Loans outstanding from time to
time as if such Participant were a Lender; provided that, in the case of
Section 2.12, such Participant shall have complied with the requirements of said
Section, and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Sections 2.11 or 2.12 than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.
 
(c)           Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Administrative Agent
(which, in each case, shall not be unreasonably withheld or delayed) assign to
any other Person; provided that no such assignment shall be made to the
Borrower, any Subsidiary, the Parent or any of their respective Affiliates;
provided that no such consent need be obtained by any MidMarket Entity, to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Assumption, substantially in the form of Exhibit D, executed by
such Assignee and such Assignor (and, where the consent of the Administrative
Agent is required pursuant to the foregoing provisions, by the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $1,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.11, 2.12 and 10.5 in respect of the period prior to such effective
date).  For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.

 
62

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Term Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Term Loans and
any Notes evidencing such Loans recorded therein for all purposes of this
Agreement.  Any assignment of the Term Loans, whether or not evidenced by a
Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide).  Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Assumption; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by the Administrative Agent to the Borrower marked
“canceled”.  The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to a MidMarket
Entity or (z) in the case of an Assignee which is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower.  On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Notes of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Term Loans assumed
or acquired by it pursuant to such Assignment and Assumption and, if the
Assignor has retained Loans, upon request, a new Note to the order of the
Assignor in an amount equal to the Term Loans retained by it hereunder.  Such
new Note or Notes shall be dated the Closing Date and shall otherwise be in the
form of the Note or Notes replaced thereby.
 
(f)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of the Term Loans or Note to
any Federal Reserve Bank in accordance with applicable law.

 
63

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of the Term Loans that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make the Term Loans and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof.  In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in the Term
Loans to the Granting Lender, or with the prior written consent of the Borrower
and the Administrative Agent (which consent shall not be unreasonably withheld)
to any financial institutions providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld.  This
paragraph (g) may not be amended without the written consent of any SPC with
Loans outstanding at the time of such proposed amendment.
 
10.7           Adjustments; Set-off.  (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 
64

--------------------------------------------------------------------------------

 
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
10.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10           Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
10.11           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12           Submission To Jurisdiction; Waivers.  Each of the parties hereto
hereby irrevocably and unconditionally:
 
(a)           submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

 
65

--------------------------------------------------------------------------------

 
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13           Acknowledgments.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent and the Lenders or among the Borrower and the Lenders.
 
10.14           Confidentiality.  The Administrative Agent and each of the
Lenders agrees to keep confidential all non-public information provided to it by
the Loan Parties pursuant to this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any Affiliate of any thereof, on a
need-to-know basis, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, on a
need-to-know basis, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority having jurisdiction over it; provided that notice of such disclosure
shall be provided to the Loan Parties upon such request or demand, (f) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law; provided that other
than in connection with an audit or examination by any federal or state
regulatory agency asserting jurisdiction over the Administrative Agent or any
Lender, notice of such disclosure shall be provided to the Loan Parties upon
such order, or prior to such disclosure if such disclosure is required pursuant
to any Requirement of Law,  (g) in connection with any litigation or similar
proceeding, provided that notice of such disclosure shall be provided to the
Loan Parties prior to such disclosure, (h) that has been publicly disclosed
other than in breach of this Section, or, to the Administrative Agent’s or such
Lender’s knowledge, other than in breach of any other confidentiality agreement,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document, to the extent necessary to
enable the Administrative Agent or such Lender to exercise any such remedy.

 
66

--------------------------------------------------------------------------------

 
 
10.15           Release of Collateral and Guarantee Obligations.  (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon request of the Borrower in connection with any Disposition of
Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
the Loan Documents of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.
 
(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations have been paid in full and all
Commitments have terminated or expired, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to release its security interest
in all Collateral, and to release all guarantee obligations under the Loan
Documents.  Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
 
10.16           Accounting Changes.  In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made.  Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 
67

--------------------------------------------------------------------------------

 
 
10.17           WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
68

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
IM BRANDS, LLC
     
By:
/s/ Robert D’Loren
   
Name:
   
Title:
     
MIDMARKET CAPITAL PARTNERS, LLC,
 
as Administrative Agent
     
By:
/s/ David Meyer
   
Name: David Meyer
   
Title:   Managing Director
       
GREAT AMERICAN LIFE INSURANCE
COMPANY, as a Lender
       
By:
/s/ Mark F. Muething
 
Name: Mark F. Muething
 
Title: Executive Vice President & Secretary
     
GREAT AMERICAN INSURANCE COMPANY,
as a Lender
     
By:
/s/ Stephen C. Beraha
 
Name: Stephen C. Beraha
 
Title: Assistant Vice President, Assistant General Counsel & Assistant Secretary

 
[Signature Page to the Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
COMMITMENTS
 
Lender
 
Commitment
         
Great American Life Insurance Company
  $ 9,405,000            
Great American Insurance Company
  $ 4,050,000  

 
 
 

--------------------------------------------------------------------------------

 
 